Citation Nr: 1438397	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-02 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include chronic posttraumatic stress disorder and chronic major depression.

2. Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the September 2009 rating decision, the RO denied the Veteran's claim of service connection for posttraumatic stress disorder (PTSD).  The Veteran's private treatment records include diagnoses of chronic PTSD and chronic major depression.  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include chronic PTSD and chronic major depression.

Documents contained on the Virtual VA paperless claims processing system and the Veterans Benefits Management System are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.  

The issues of entitlement to a total disability rating based upon individual unemployability (TDIU) and entitlement to service connection for sexual dysfunction, to include as secondary to an acquired psychiatric disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The evidence of record indicates the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  See December 2010 SSA Notice of Decision letter.  Upon VA examination in February 2014, the Veteran stated that his SSA disability benefits are based upon a low back disability, PTSD, and a cervical spine condition.  On remand, the AOJ should obtain the Veteran's SSA disability benefits records.

The Veteran contends multiple incidents during service caused or contributed to his acquired psychiatric disorder, to include a fellow service member murdering his wife and children, a fellow service member killed in a motor vehicle accident, and the Veteran's divorce and his ex-wife moving their children out of state.  See, e.g., December 2009 Veteran statement; September 2009 Veteran statement; September 2008 letter from Dr. E.W.H.  The evidence of record indicates the Veteran and his wife were separated in 1997, and divorced in 1999.  See July 2013 L.J. statement; February 2000 claim.  The record also contains the July 1998 police report regarding a suspect C.B. shooting and killing his family.  The Veteran's service treatment records include a September 1980 treatment note in which the Veteran complained of an anxiety problem causing headaches and stomach cramps, and an April 1986 treatment note in which tension headaches were diagnosed.  In June 1986, the Veteran complained of forgetting things, a history of difficulty in making decisions, as well as increased tension on his job; mental tension and depression were diagnosed.  In his November 1999 separation Report of Medical History, the Veteran reported frequent or severe headaches.

In his September 2008 evaluation and letter, Dr. E.W.H., a licensed psychiatrist, noted the in-service events reported by the Veteran, and diagnosed chronic PTSD and chronic major depression.  In a September 2013 taped statement, Dr. E.W.H. noted the entries in the Veteran's service treatment records discussed above, as well as his treatment of the Veteran since September 2008.  Dr. E.W.H. stated that he could not separate the Veteran's symptoms of an anxiety disorder, depression, and PTSD, and opined that he was "99% sure" that the Veteran's current depression and anxiety problems are a continuation of the anxiety and depression he showed in the military.

Under the VCAA, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  On remand, the Veteran should be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain all of the Veteran's disability benefits records from SSA.  All obtained records should be associated with the claims file.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records.  All obtained records should be associated with the claims file.

3. After #1 and #2 have been completed, and after any records obtained have been associated with the claims file, the Veteran should be afforded a VA psychiatric examination by a psychiatrist or psychologist to determine the nature and etiology of his claimed acquired psychiatric disorders, to include chronic PTSD and chronic major depression.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since February 2000.

b) If a diagnosis of PTSD is warranted, the examiner should identify the particular stressor(s) upon which the diagnosis is predicated.

(The examiner is to note that the Veteran's presence in Afghanistan was part of his civilian employment, and was not during his active duty military service.)

c) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since February 2000, to include chronic major depression, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability either had its onset during, or is otherwise related to, the Veteran's active military service.

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. The AOJ should undertake any further development it deems necessary.

5. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


